DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 9th, 2021 has been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Embodiment A: Figure 1 (claims 1-9), boxing speedball with hook slot
Embodiment B: Figures 6 & 8 (claims 1-17), boxing speedball with hook slot and height angle connector
Embodiment C: Figure 9 (claims 1-8, 10-16, and 18-20), boxing speedball with height angle connector, floor base, but no hook slot element.
The species are independent or distinct because there are mutually exclusive features. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-8 are generic to all 3 embodiments.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  a in order to encompass the hook slot of embodiments A and B, the height angle connector of embodiments B and C, and the floor base of embodiment C.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Tsung Wu on September 20th, 2022 a provisional election was made with traverse to prosecute the invention of Embodiment C as in Figure 9, claims 1-8, 10-16, and 18-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9 and 17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 2 and 11 objected to because of the following informalities:  
Regarding claim 2, “the frictional resistance device is first engaging teeth and second engaging teeth” as in line 2 should read --the frictional resistance device is a set of first engaging teeth and a set of second engaging teeth--.
Regarding claim 11, “the first frictional resistance device is first engaging teeth and second engaging teeth, and the second frictional resistance device is third engaging teeth and fourth engaging teeth” as in lines 2-4 should read --the first frictional resistance device is a set of first engaging teeth and a set of second engaging teeth, and the second frictional resistance device is a set of third engaging teeth and a set of fourth engaging teeth--.
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
“Moreover, boxing speedballs is great” of page 1 lines 4-5 of the first paragraph of the ‘Background’ section should read --Moreover, boxing speedballs are great--.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
“spring” provided between the first and second engaging teeth of claim 3,
“first spring” and “second spring” provided between engaging teeth of claim 13, and
“snap-fit manner” to connect the floor base to the fixed base as well as the “snap-fit manner” to connect the floor base to the height angle connector of claim 19, including connection of the floor base to the height angle connector 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“rebound device” as in claims 1, 4, 10, and 14;
“the frictional resistance device is configured to increase a frictional force area between …” as in claim 1 lines 10-11;
“the first frictional resistance device is configured to increase a frictional force area between …” as in claim 10 lines 14-15;
“the second frictional resistance device is configured to increase a frictional force area between …” as in claim 10 lines 17-18;
“an adhesion device configured to strengthen adhesion between …” as in claim 20 lines 2-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Wherein,
the “rebound device” is interpreted as a device including a cylindrical spring,
the “frictional resistance device” are devices that include one set of engaging teeth interacting with another set of engaging teeth,
the “adhesion device” is a plurality of suction cups.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it recites the limitation "wherein a spring is provided between the first engaging teeth and the second engaging teeth".  There is insufficient antecedent basis for this limitation in the claim as claim 3 depends on claim 1, and engaging teeth are not described in that claim but rather engaging teeth are described in claim 2, to which claim 3 has no dependency. Examiner interprets that claim 3 is supposed to depend on claim 2, which then would provide proper antecedent basis for the spring to be provided between the first and the second engaging teeth. 
Appropriate clarification and correction is required.

 Regarding claim 19, it is unclear the connection between the “floor base” and the “height angle connector” as in lines 4-5. There is no prior indication that the floor base connects directly to the height angle connector, and if it does it is unclear the location of the fixed base in this orientation as claim 10, which this claim is dependent on, describes in line 6 that “one end of the height angle connector is connected to the fixed base”. 
The examiner interprets that lines 4-5 is intending to describe that the fixed base and the height angle connector could be fastened together in the snap-fit manner. This determination results from the phrasing prior in claim 19, where lines 2-3 describe both a threaded connection and snap-fit fastening manner to join the fixed base to the floor base, and lines 4-5 first describe a fixed base being threadedly connected to the height angle connector and so the examiner assumes the remainder of lines 4-5 were intended to describe the alternative joining method for the fixed base and the height angle connector rather than two different joined entities not described prior. Also, page 9 of the disclosure describes the fixed base and the height angle connector being joined in the snap-fit manner. If this interpretation is not proper, applicant is advised to be sure the drawings properly reflect the claimed elements.
Appropriate clarification and correction is required.

 Regarding claim 20, this claim is dependent upon a rejected base claim and therefore is also rejected under this section for at least its dependency upon a rejected base claim.
Accordingly, appropriate correction and/or clarification are earnestly solicited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 10-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (KR 960002744 Y1) in view of Chen (US 2009/0247374 A1).
Regarding claim 1, Ko teaches a boxing speedball [004- training equipment used as a target; 010- wherein the target can be a boxing training ball], comprising
a fixed base (3) [006- the cylinder for which items are attached], a ball body (1) [010- wherein the boxing training ball is represented by “target meat”], a rebound device (18) [013- wherein it is a shock absorber], and a connector (2);
wherein
the fixed base is detachably connected to a solid object (9 or 9a) [009- wherein the fixed base is connected into a height adjusting device or trivet release device, which is then attached to a fixing device (10)];
the rebound device is arranged at an upper part of the ball body [013- wherein the shock absorber is provided between the end of the crossbar (2a) and the target meat (1)];
the connector is configured to connect the rebound device to the fixed base [013- wherein the shock absorber is connected to the end of the crossbar 2a; 006- wherein the crossbar is mounted to the cylinder fixed base];
the fixed base and the connector are adjustable and fastened through a fastener (7) [006- fastening device, wherein there is also a movable cylindrical height adjusting device (6) as part of the fastening device (7)];
a joint is provided between the fixed base and the connector [006- wherein there is a material joint or similar joining device (4) between the crossbar and other element, which is the fastener for it to connect to the cylinder], and
the joint is configured between the fixed base and the connector [006- wherein there is a material joint or similar joining device (4) between the crossbar and other element, which is the fastener for it to connect to the cylinder].

    PNG
    media_image1.png
    641
    514
    media_image1.png
    Greyscale

However, Ko does not teach the joint as a frictional resistance device provided between the fixed base and the connector, and a frictional resistance device configured to increase a frictional force area between the fixed base and the connector. Ko also does not teach a rebound device that includes a spring.
Chen, in the same field of endeavor, teaches a frictional resistance device provided between the fixed base and the connector, and a frictional resistance device configured to increase a frictional force area between the fixed base and the connector [Chen: 0022- wherein one element has a two-side toothed portion (521), and another element is formed with an engaging tooth (511) which may be engaged with any one of the tooth surfaces of the two-side toothed portion (521), with an adjusting bolt (53) between the two teeth elements; thus creating an adjustable connection that can be easily fixed to one orientation]. 
Chen also teaches a rebound device including a spring [Chen: Abstract; 0022- wherein there is a helical spring (40) connected to a striking portion].

    PNG
    media_image2.png
    555
    407
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the joint between two elements of Ko with the engaging teeth and adjusting bolt of Chen. One of ordinary skill in the art would have been motivated to make this substitution for the benefit of being able to adjust the vertical of the striking element as well as enable an enlarged striking range and additional positions, as the adjusting bolt can be loosened to adjust and then tightened to reengage the teeth back into place, thus better adhering to personal preferences of the user [Chen: 0005, 0009, & 0022].
One of ordinary skill in the art would also be motivated to substitute the shock absorber rebound device of Ko with the helical spring rebound device of Chen for the benefit of being able to rapidly restore its original state due to the resilience of the spring [Chen: Abstract] as well as a spring being a modification that involves the mere substitution of one well-known rebound device to yield predictable results.

Regarding claim 2, Ko and Chen further teach the boxing speedball with respect to the modifications of claim 1, wherein 
the frictional resistance device is first engaging teeth (Chen: 511) and second engaging teeth (Chen: 521); 
the first engaging teeth are provided at one end of the fixed base; and 
the second engaging teeth are engaged with the first engaging teeth and the second engaging teeth are provided on an end surface of the connector, wherein the end surface of the connector is connected to the fixed base [Ko: 006- wherein it is described that there is a material joint or similar joining device (4) to connect different elements together such as the cylinder (3), which also includes the fastening device (7), to the crossbar (2)].
Regarding claim 10, Ko teaches a boxing speedball [004- training equipment used as a target; 010- wherein the target can be a boxing training ball], comprising 
a fixed base (3) [006- the cylinder for which items are attached], a height angle connector (as seen in the figure below in a rectangle), a connector (2, as seen in the figure below in an oval), a ball body (1) [010- wherein the boxing training ball is represented by “target meat”], and a rebound device (18) [013- wherein it is a shock absorber]; 
wherein 
the rebound device is arranged at an upper part of the ball body [013- wherein the shock absorber is provided between the end of the crossbar (2a) and the target meat (1)]; 
one end of the height angle connector is connected to the fixed base [006- fastening device, wherein there is also a movable cylindrical height adjusting device (6) as part of the fastening device (7)]; 
a first end of the connector is connected to the height angle connector, and a second end of the connector is connected to the rebound device (oval in figure below, wherein the connector crossbar is between the shock absorber and height angle connector- which is in the rectangle) [013- wherein the shock absorber is connected to the end of the crossbar 2a]; 
the fixed base and the height angle connector are adjustable and fastened through a first fastener (7) [006- fastening device, wherein there is also a movable cylindrical height adjusting device (6) as part of the fastening device (7)]; 
the height angle connector and the connector are adjustable and fastened through a second fastener (4 and 5) [006- wherein there is a material joint or similar joining device (4) between the crossbar and other element]; 
a joint is provided between the fixed base and the height angle connector [006- fastening device, wherein there is also a movable cylindrical height adjusting device (6) as part of the fastening device (7)], and the joint is configured between the fixed base and the height angle connector [006- fastening device, wherein there is also a movable cylindrical height adjusting device (6) as part of the fastening device (7)]; and 
a joint is provided between the height angle connector and the connector (overlap of the oval and rectangle in the figure below)[006- wherein there is a material joint or similar joining device (4) between the crossbar and other element], and the joint is configured between the height angle connector and the connector (overlap of the oval and rectangle in the figure below) [006- wherein there is a material joint or similar joining device (4) between the crossbar and other element].  

    PNG
    media_image3.png
    251
    330
    media_image3.png
    Greyscale

However, Ko does not teach the joint as a first frictional resistance device provided between the fixed base and the height angle connector, and a first frictional resistance device configured to increase a frictional force area between the height angle connector and the  connector, as well as a second frictional resistance device provided between the fixed base and the height angle connector, and a second frictional resistance device configured to increase a frictional force area between the height angle connector and the connector. Ko also does not teach a rebound device that includes a spring.
Chen, in the same field of endeavor, teaches a first frictional resistance device provided between the fixed base and the height angle connector, and a first frictional resistance device configured to increase a frictional force area between the height angle connector and the  connector, as well as a second frictional resistance device provided between the fixed base and the height angle connector, and a second frictional resistance device configured to increase a frictional force area between the height angle connector and the connector [Chen: 0022- wherein one element has a two-side toothed portion (521), and another element is formed with an engaging tooth (511) which may be engaged with any one of the tooth surfaces of the two-side toothed portion (521), with an adjusting bolt (53) between the two teeth elements; thus creating an adjustable connection that can be easily fixed to one orientation].
Chen also teaches a rebound device including a spring [Chen: Abstract; 0022- wherein there is a helical spring (40) connected to a striking portion].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the joint between two elements of Ko with the engaging teeth and adjusting bolt of Chen. One of ordinary skill in the art would have been motivated to make this substitution for the benefit of being able to adjust the vertical of the striking element as well as enable an enlarged striking range and additional positions, as the adjusting bolt can be loosened to adjust and then tightened to reengage the teeth back into place, thus better adhering to personal preferences of the user [Chen: 0005, 0009, & 0022].
One of ordinary skill in the art would also be motivated to substitute the shock absorber rebound device of Ko with the helical spring rebound device of Chen for the benefit of being able to rapidly restore its original state due to the resilience of the spring [Chen: Abstract] as well as a spring being a modification that involves the mere substitution of one well-known rebound device to yield predictable results.

Regarding claim 11, Ko and Chen further teach the boxing speedball with respect to the modifications of claim 10, wherein 
the first frictional resistance device is first engaging teeth (Chen: 511) and second engaging teeth (Chen: 521), and the second frictional resistance device is third engaging teeth and fourth engaging teeth; 
wherein 
the first engaging teeth are provided at one end of the fixed base; 
the second engaging teeth and the third engaging teeth are provided at two ends of the height angle connector, respectively; 
the second engaging teeth are engaged with the first engaging teeth; and 
13the fourth engaging teeth are engaged with the third engaging teeth and the fourth engaging teeth are provided at the first end of the connector connected to the height angle connector [Ko: 006- wherein it is described that there is a material joint or similar joining device (4) to connect different elements together such as the cylinder (3), which also includes the fastening device (7), to the crossbar (2), and the diagram of Ko claim 10 above wherein there is a joining device between the connector and height angle connector].  

Regarding claim 18, Ko and Chen further teach the boxing speedball according to claim 10, further comprising
a floor base (Ko: 10) [Ko: 007- wherein the cylinder (3) can be fixed on a pedestal of the appropriate weight and installed on the floor; 009- wherein the cylinder uses screw height adjusting devices (9 and 9a) to install it between the floor and ceiling]; wherein
the floor base is fastened to the fixed base [Ko: 007- wherein the cylinder (3) can be fixed on a pedestal of the appropriate weight and installed on the floor; 009- wherein the cylinder uses screw height adjusting devices (9 and 9a) to install it between the floor and ceiling], and the fixed base (Ko: 3) is fastened to the height angle connector (Ko: 2) [Ko: 006].

However, Ko does not teach a stand-alone floor base or detachable fastening systems to connect the floor base to the fixed base, and the fixed base to the height angle connector.
Chen, in the same field of endeavor, teaches a stand-alone floor base (Chen: 10) or detachable fastening systems to connect the floor base to the fixed base (Chen: as seen in the figure below), and the fixed base to the height angle connector (Chen: 22) [Chen: 0021- wherein (22) is formed with an external thread to be screwed into the fixed base, and the fixed base is fixed to the base].


    PNG
    media_image4.png
    374
    263
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the pedestal and method of fastening of Ko with the floor base and threaded fastening of Chen. One of ordinary skill in the art would have been motivated to make this substitution for the benefit of preventing the base from being moved by an external force [Chen: 0021], while also not needing the device to be screwed into a wall or connected between the floor and ceiling as Ko embodies.

Regarding claim 19, Ko and Chen further teach the boxing speedball with respect to the modifications of claim 18, wherein 
the floor base is threadedly connected to the fixed base or the floor base is fastened to the fixed base in a snap-fit manner (Chen: wherein in the figure above in claim 18 displays screws, which embody a threaded manner, to connect the fixed base and floor base (10)), and
the fixed base is threadedly connected to the height angle connector or the floor base is fastened to the height angle connector in the snap-fit manner [Chen: 0021- wherein the height adjusting connector (22) has an external thread so it may be directly screwed into the fixed base, also seen in the figure above in claim 18].

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Chen, further in view of Groves (US 2011/0086721 A1).
Regarding claim 3, Ko and Chen further disclose the boxing speedball according to claim 1, including
a first engaging teeth (Chen: 511)  and the second engaging teeth (Chen: 521).

	However, Ko and Chen do not specifically disclose a spring provided between the first engaging teeth and the second engaging teeth.
	Groves, in the same field of endeavor, teaches a spring provided between the first engaging teeth and the second engaging teeth [Groves: 0034- wherein there is a spring (155) or spring biased pin (154), as well as engaging teeth (153A/B) on the different interlocking elements (136 & 150) as seen in the figure below].

    PNG
    media_image5.png
    425
    548
    media_image5.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the boxing speedball and its fastening device between two elements of Ko and Chen with the spring or spring biased pin between engaging teeth of Groves. One of ordinary skill in the art would have been motivated to make this modification for the benefit of allowing positional adjustment of the support member due to the teeth and spring pin, as well as allowing for interlocking features to re-engage one another to angularly set the support member in the position desired [Groves: 0034].

Regarding claim 13, Ko and Chen further teach the boxing speedball with respect to the modification of claim 11, including
the first engaging teeth (Chen: 511) and the second engaging teeth (Chen: 521), and third engaging teeth (Chen: 511) and the fourth engaging teeth (Chen: 521).  

However, Ko and Chen do not specifically disclose a first spring provided between the first engaging teeth and the second engaging teeth and a second spring provided between the third engaging teeth and the fourth engaging teeth.
Groves, in the same field of endeavor, teaches a first spring provided between the first engaging teeth and the second engaging teeth and a second spring provided between the third engaging teeth and the fourth engaging teeth [Groves: 0034- wherein there is a spring (155) or spring biased pin (154), as well as engaging teeth (153A/B) on the different interlocking elements (136 & 150) as seen in the figure of claim 3 above].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the boxing speedball and its fastening device between two elements of Ko and Chen with the spring or spring biased pin between engaging teeth of Groves. One of ordinary skill in the art would have been motivated to make this modification for the benefit of allowing positional adjustment of the support member due to the teeth and spring pin, as well as allowing for interlocking features to re-engage one another to angularly set the support member in the position desired [Groves: 0034].

Claims 4, 7, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Chen, further in view of Chen (US 2013/0085044, hereinafter Chen II).
Regarding claim 4, Ko and Chen further disclose the boxing speedball with respect to the modifications of claim 1, wherein
the rebound device comprises a cylindrical spring (Chen: 40),  and a second threaded fastener (Chen: 211), wherein the second threaded fastener is arranged at a second end of the cylindrical spring [Chen: 0021- wherein the connection rod (211) is formed with an external thread and; 0022- the external thread may be directly screwed into one end of the helical spring (40), where the other end of the helical spring may be connected to a striking portion (50) which includes a link (51)], respectively; and
the cylindrical spring is threadedly connected to the connector through the second threaded fastener [Chen: 0021- wherein the connection rod (211) is formed with an external thread and; 0022- the external thread may be directly screwed into one end of the helical spring (40), where the other end of the helical spring may be connected to a striking portion (50) which includes a link (51)], respectively.

However, Ko and Chen do not teach the rebound device as having a first threaded fastener, wherein the first threaded fastener is arranged at a first end of the cylindrical spring, and the cylindrical spring is threadedly connected to the ball body through the first threaded fastener.
Chen II, in the same field of endeavor, teaches a rebound device (Chen II: see annotated figure below) comprising a cylindrical spring (Chen II: 22’) and a first threaded fastener (Chen II: 31), wherein the first threaded fastener is arranged at a first end of the cylindrical spring, and the cylindrical spring is threadedly connected to the ball body (Chen II: 3) through the first threaded fastener [Chen II: 0023- wherein the elastic element (22’) is screwed to the inner wall of the upper fixing element (31); 0022- wherein the hit portion (3) has a fixing element (31) which is threaded].

    PNG
    media_image6.png
    650
    380
    media_image6.png
    Greyscale
 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the boxing speedball and its rebound device of Ko and Chen with the addition of the threaded connection between the spring and ball body and the fastening mechanism of Chen II. One of ordinary skill in the art would have been motivated to make this modification for the benefit of being able to modify the extent of the sway as well as a way to fix the elastic element as to not sway, making moving or disassembling to be easier and safer [Chen II: 0009].

Regarding claim 7, Ko, Chen, and Chen II further describe the boxing speedball with respect to the modifications of claim 4, wherein
an end of the connector (Chen: 21)  is provided with a fastening bolt (Chen: 221’), wherein the end of the connector is connected to the cylindrical spring (Chen: 22’), the fastening bolt is screwed to the connector, and
an end of the fastening bolt protrudes from the connector and then the end of the fastening bolt is threadedly connected to the second threaded fastener at the second end of the cylindrical spring [Chen II: 0021- wherein the figure above in claim 6 displays a rebound device, further comprising a protection element (221’) which the shaft passes through before screwing into the helical elastic element (22’). It can be seen further in the figure below once the elements are connected the shaft (21) screws into the protection element or fastening bolt (221’) before screwing into the cylindrical spring (22’)].

    PNG
    media_image7.png
    354
    284
    media_image7.png
    Greyscale
 
Regarding claim 14, Ko and Chen further teach the boxing speedball with respect to the modifications of claim 10, wherein
the rebound device comprises a cylindrical spring (Chen: 40), … and a second threaded fastener (Chen: 211), wherein … the second threaded fastener is arranged … at a second end of the cylindrical spring [Chen: 0021- wherein the connection rod (211) is formed with an external thread and; 0022- the external thread may be directly screwed into one end of the helical spring (40), where the other end of the helical spring may be connected to a striking portion (50) which includes a link (51)], respectively; and
the cylindrical spring is threadedly connected to … the connector through … the second threaded fastener [Chen: 0021- wherein the connection rod (211) is formed with an external thread and; 0022- the external thread may be directly screwed into one end of the helical spring (40), where the other end of the helical spring may be connected to a striking portion (50) which includes a link (51)], respectively.

However, Ko and Chen do not teach a rebound device comprising a cylindrical spring and a first threaded fastener, wherein the first threaded fastener is arranged at a first end of the cylindrical spring, and the cylindrical spring is threadedly connected to the ball body through the first threaded fastener.
Chen II, in the same field of endeavor, teaches a rebound device (Chen II: see annotated figure used for claim 4) comprising a cylindrical spring (Chen II: 22’) and a first threaded fastener (Chen II: 31), wherein the first threaded fastener is arranged at a first end of the cylindrical spring, and the cylindrical spring is threadedly connected to the ball body (Chen II: 3) through the first threaded fastener [Chen II: 0023- wherein the elastic element (22’) is screwed to the inner wall of the upper fixing element (31); 0022- wherein the hit portion (3) has a fixing element (31) which is threaded].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the boxing speedball and its rebound device of Ko and Chen with the addition of the threaded connection between the spring and ball body and the fastening mechanism of Chen II. One of ordinary skill in the art would have been motivated to make this modification for the benefit of being able to modify the extent of the sway as well as a way to fix the elastic element as to not sway, making moving or disassembling to be easier and safer [Chen II: 0009].

Regarding claim 16, Ko, Chen, and Chen II further teach the boxing speedball with respect to the modifications of claim 14, wherein
an end of the connector (Chen: 21) is provided with a fastening bolt (Chen: 221’), wherein the end of the connector is connected to the cylindrical spring (Chen: 22’), the fastening bolt is screwed to the connector, and
an end of the fastening bolt protrudes from the connector and then the end of the fastening bolt is threadedly connected to the second threaded fastener at the second end of the cylindrical spring [Chen II: 0021- wherein the figure above in claim 6 displays a rebound device, further comprising a protection element (221’) which the shaft passes through before screwing into the helical elastic element (22’). It can be seen further in the figure of claim 7 above that once the elements are connected the shaft (21) screws into the protection element or fastening bolt (221’) before screwing into the cylindrical spring (22’)].

Claims 5-6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Chen, further in view of Chen II, further in view of Wilkinson (US 5,674,157 A).
Regarding claim 5, Ko, Chen, and Chen II further describe the boxing speedball with respect to the modifications of claim 4, wherein
an upper end of the ball body is provided with an external threaded rod [Chen II: 0022- wherein the hit portion (3) has a fixing element (31) which is threaded; since Chen II is with respect to Ko, it would be flipped and the upper end would be the threaded portion], and the external threaded rod is threadedly connected to the first threaded fastener at the first end of the cylindrical spring [Chen II: 0022- wherein the hit portion (3) has a fixing element (31) which is threaded; 0023- wherein the elastic element (22') is screwed to the inner wall of the upper fixing element (31)].

However, Ko, Chen, and Chen II do not teach a lower end of the ball body provided with an inflation-deflation port.
Wilkinson, in the same field of endeavor, teaches a lower end of the ball body provided with an inflation-deflation port [Wilkinson: Col. 8, lines 19-25- wherein the inflatable punching bag (220) has two opposed ends and an inflating head (222) for air injection purposes and can be made of a light-weight, air-impermeable material].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the boxing speedball body of Ko, Chen, and Chen II with the addition of the air inflating head and air-impermeable material punching bag of Wilkinson. One of ordinary skill in the art would have been motivated to make this modification for the benefit of being able to inject various amounts of air [Wilkinson: Col. 8, lines 19-25]. 

Regarding claim 6, Ko, Chen, Chen II, and Wilkinson further describe the boxing speedball with respect to the modifications of claim 5, wherein 
the ball body is a solid ball made of a soft material [Wilkinson: Col.8, lines 19-25- wherein the inflatable punching bag can be made of a light-weight, air-impermeable material].

Regarding claim 15, Ko, Chen, Chen II, and Wilkinson further describe the boxing speedball with respect to the modifications of claim 14, wherein
an upper end of the ball body is provided with an external threaded rod [Chen II: 0022- wherein the hit portion (3) has a fixing element (31) which is threaded; since Chen II is with respect to Ko, it would be flipped and the upper end would be the threaded portion], and the external threaded rod is threadedly connected to the first threaded fastener at the first end of the cylindrical spring [Chen II: 0022- wherein the hit portion (3) has a fixing element (31) which is threaded; 0023- wherein the elastic element (22') is screwed to the inner wall of the upper fixing element (31)].

However, Ko, Chen, and Chen II do not teach a lower end of the ball body provided with an inflation-deflation port.
Wilkinson, in the same field of endeavor, teaches a lower end of the ball body provided with an inflation-deflation port [Wilkinson: Col. 8, lines 19-25- wherein the inflatable punching bag (220) has two opposed ends and an inflating head (222) for air injection purposes].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the boxing speedball body of Ko, Chen, and Chen II with the addition of the air inflating head of Wilkinson. One of ordinary skill in the art would have been motivated to make this modification for the benefit of being able to inject various amounts of air [Wilkinson: Col. 8, lines 19-25].

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Chen, further in view of Sagall (US 2014/0094350 A1).
Regarding claim 8, Ko and Chen further describe the boxing speedball with respect to the modifications of claim 1, wherein
each of two symmetric sides of the connector (Ko: 2; wherein the figure above in claim 1 shows a bar with symmetric joint fixing devices on either sides).

	However, Ko and Chen do not describe a connector with a receiving slot.
	Sagall, in the same field of endeavor, teaches a connector with a receiving slot (Sagall: see annotated figures below which includes a folding mechanism wherein the vertical component can be seen folding down from the ‘slot’ to ‘slot receiving’ section; wherein this slot opening is part of a bag-support member (134) which is equivalent to a connector bar).

    PNG
    media_image8.png
    453
    592
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    286
    359
    media_image9.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the boxing speedball and its crossbar connector of Ko and Chen with the addition of the receiving slot of Sagall. One of ordinary skill in the art would have been motivated to make this modification for the benefit of being able to fold the apparatus to be compacted for storage or transport [Sagall: Abstract].

Regarding claim 12, Ko and Chen further describe the boxing speedball with respect to the modifications of claim 11, wherein 
the height angle connector (Ko: 2), and 
each of two symmetric sides of the connector (Ko: 2; wherein the figure above in claim 10 shows a bar with symmetric joint fixing devices on either sides).  

However, Ko and Chen do not describe a connector slot configured to receive the connector, or a connector with a receiving slot.
Sagall, in the same field of endeavor, teaches a connector slot configured to receive the connector, and a connector with a receiving slot (Sagall: see annotated figures above with claim 8 which includes a folding mechanism wherein the vertical component can be seen folding down from the ‘slot’ to ‘slot receiving’ section; wherein this slot opening is part of a bag-support member (134) which is equivalent to a connector bar).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the boxing speedball and its crossbar connector and height angle connector of Ko and Chen with the inclusion of the receiving slot of Sagall. One of ordinary skill in the art would have been motivated to make this modification for the benefit of being able to fold the apparatus to be compacted for storage or transport [Sagall: Abstract].

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Chen, further in view of Goldy et al (US 2012/0135843 A1, hereinafter Goldy).
Regarding claim 20, Ko and Chen further teach the boxing speedball with respect to the modifications of claim 19, wherein
… configured to strengthen adhesion between the bottom surface of the floor base and a floor [Chen: 0021- wherein the base (10) has a chamber in which fillers may be filled to prevent the base from being moved by an external force, strengthening the boxing speedballs connection to the ground via gravity as it will be positioned more firmly, fillers can also be removed to move more easily].

However, Ko and Chen do not teach a bottom surface of the floor base being provided with an adhesion device.
Goldy, in the same field of endeavor, teaches a bottom surface of the floor base being provided with an adhesion device [Goldy: 0017- wherein the bottom surface of the base includes a ring to provide a secure connection, and this ring can be made from a spongy, tacky, or otherwise enhanced grip to increase friction between the bottom of the base and the floor].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the boxing speedball and its filled weighted base of Ko and Chen with the adhesion device provided on the bottom surface of the base of Goldy. One of ordinary skill in the art would have been motivated to make this modification for the benefit of resisting relative sliding movement between the base and the floor [Goldy: 0005] and enhance the secure connection [Goldy: 0017].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stalka (US 7,927,260 B1) teaches a ball body made of leather and with threaded rods on the top and bottom.
Webb et al (US 2013/0023387 A1) teaches slots for members to slide into.
Cuadrado et al (US 2013/0324372 A1) teaches a floor-based punching speedball with multiple rebounding devices and a height adjustment element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA K CONWAY whose telephone number is (571)272-9977. The examiner can normally be reached 9am-6pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.C./
Sara K. ConwayExaminer, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784